DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Specie A1 (i.e. claims 1-2 and 10) in the reply filed on 04/26/2022 is acknowledged. Because applicant did not any provide a statement indicating traversal of the restriction requirement and did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3-9 and 12-13 are withdrawn as being directed to non-elected species A2-A4 while claim 11 is withdrawn as being directed to a non-elected subcombination/invention (See pg. 4 of CTRS dated 03/04/22 and pg. 1 of Applicant’s Remarks dated 04/26/22). Accordingly, claim(s) 3-9 and 11-13 is/are withdrawn as being drawn to nonelected groups and species and claim(s) 1-2 and 10 is/are examined herein. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Notes
Examiner wishes to point out to applicant that claim(s) 1-2 and 10 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP §§ 2114 II and 2115 for further details). The terms “system for manufacturing a three-dimensional object” and “the three-dimensional object manufacturing system manufactures” are interpreted below as recitation(s) of intended use. The term “the three-dimensional object” is interpreted below as the result of the intended use. The term “plurality of inks” is interpreted below as the material worked upon by the system. 
Claim Objections
Claim(s) 1-2 and 10 is/are objected to because of the following informalities: 
Claim 1 fails recite a transitional phrase. 
Claims 1-2 and 10 are missing a period after the claim number. For instance, in claim 1, “1 (original)” should be changed to --1. (original)--. In other words, the claims should have a format similar to withdrawn claim 12. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “three-dimensional object manufacturing system for manufacturing a three-dimensional object with a plurality of inks” in the preamble and “the three-dimensional object manufacturing system manufactures the three-dimensional object by …” in the body which make the scope of the claim unclear. It is unclear whether the “manufacturing” is intended to invoke a means plus function or is merely stating the intended use of the claimed invention. In other words,  is the recited manufacturing of the three-dimensional object an intended use recitation, a result of use, or a functional limitation? If it is intended to be a functional limitation, then examiner recommends applicant to claim the function properly with sufficient structure in the body of the claim. See §§ MPEP 2173.05 (g) and 2181. Are the “inks” intended to be components of the system or materials worked upon by the system? Is the “three-dimensional object includes a target shaped object to be a target” intended to be a component of the system or the product formed by the system? Thus, the claim can have multiple plausible interpretations. Additionally, the claimed system does not currently recite sufficient structure to be able to perform/achieve the recited functions/results. According to [0043-0044], [0049-0050], and Figs. 1-3 of applicant’s published application, applicant’s disclosed systems requires at least a plurality of inkjet heads, a plurality of cartridges, a plurality inks, a carriage, a shaping table, a storage with a 3D object manufacturing program, and a control unit configured with specific functions to be able to perform the recited manufacturing operations/results. It is also unclear how the system is capable of performing/achieving the recited results/functions based on manufacturing data when the system does not recite a means capable of receiving/processing the manufacturing data which is not physical/tangible. Is the manufacturing data for forming the three-dimensional object with the originally scheduled ink same or different from the manufacturing data for forming the three-dimensional object with the originally scheduled ink? For all the reasons set forth above, the scope of the claim is unclear. See MPEP §§ 2173.03 and 2172.01. For purposes of examination, the claim has been examined below as best understood. Examiner recommends applicant to recite apparatus/structural features of the system.
Claim 1 recites “the same as an outer appearance of the target shaped object” which is indefinite. The terms “same” and “outer appearance” are subjective and there is no objective measure for that result. Is the outer appearance referring to a color, a roughness, or other characteristic of the outer appearance of the target shaped object?
Claim(s) 2 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 2 recites “the three-dimensional object manufacturing system forms a portion that does not affect a color of the colored layer when observed from an outer side of the target shaped object in the inner layer by replacing with the coloring ink different from the originally scheduled inner ink based on the manufacturing data” which is indefinite. Is “the coloring ink different from the originally scheduled inner ink based on the manufacturing data” of claim 2 same or different from the “coloring ink for forming a colored layer” of claim 2? Is the “portion that does not affect a color of the colored layer when observed from an outer side of the target shaped object” of claim 2 same or different from the “part of an interior of the three-dimensional object by replacing with an ink different from an originally scheduled ink based on manufacturing data so as to be the same as an outer appearance of the target shaped object” of claim 1? Is “the coloring ink different from the originally scheduled inner ink based on the manufacturing data” of claim 2 same or different from the “ink different from an originally scheduled ink based on manufacturing data” of claim 1? Is “the originally scheduled inner ink” of claim 2 same or different from “the originally scheduled ink” of claim 1? According to [0010-0012] and [0129-0130] of applicant’s published application, they are the same. See MPEP § 2173.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ochi (WO 2016163391 – attached with US 20180117856 – of record being used as its English equivalent).
Regarding claim 1, Ochi discloses a three-dimensional object manufacturing system (apparatus) capable of manufacturing a three-dimensional object (5+6 : Fig. 3) with a plurality of inks (P0001, 0070-0075, Figs. 3-5; the plurality of inks including build material inks, support material inks, and decorative color inks: P0080-0084); 
wherein the three-dimensional object includes a target shaped object to be a target (the manufactured three-dimensional object 5+6 includes a target shaped object 5 to be a target of the manufacturing, the target shaped object 5 is manufactured based on a suitable shape/model data of the target shaped object: P0073, 0092-0096, 0186, Fig. 3; thus, the taught three-dimensional object manufacturing apparatus is capable of manufacturing any desired target shaped object by using a suitable shape/model data of the target shaped object; additionally, the three-dimensional object is the result of the manufacturing operation: See Notes above), and 
the three-dimensional object manufacturing system manufactures the three-dimensional object by forming a part of an interior of the three-dimensional object by replacing with an ink different from an originally scheduled ink based on manufacturing data (the three-dimensional object manufacturing apparatus is capable of manufacturing the target shaped object 5 by forming a part 15 of an interior A of the three-dimensional object by replacing an originally scheduled build material ink with a decorative ink based on corrected manufacturing data for the benefits enhancing/optimizing consumption of inks: P0010, 00037-0039, 0111-0112, 0186-0187) so as to be the same as an outer appearance of the target shaped object when the three-dimensional object is manufactured by forming the entire three-dimensional object with the originally scheduled ink based on the manufacturing data (the disclosed three-dimensional object manufacturing apparatus is capable of manufacturing the target shaped object 5 so that an outer appearance of the target shaped object 5 when the three-dimensional object is manufactured by forming the entire three-dimensional object with the originally scheduled inks based on the manufacturing data and an outer appearance of the target shaped object 5 when the three-dimensional object is manufactured by forming the three-dimensional object with the replacing decorative ink based on the corrected manufacturing data is substantially the same for the benefit(s) of inhibiting degradation of color quality of the decorative portion C which is the intended outer layer/appearance/color of the 3D object and inhibiting the color of the decorative ink in the core portion from appearing in the outer layers/appearance of the 3D object and: P0012, 0120, 0179, 0181). See MPEP §§ 2112.01 I, 2114 I-II, and 2115.


    PNG
    media_image1.png
    634
    543
    media_image1.png
    Greyscale


Regarding claim 2, Ochi further discloses wherein the plurality of inks include:
a coloring ink for forming a colored layer on a surface of the target shaped object (the plurality of inks including decorative color inks: P0080-0084; wherein at least one of the decorative color inks is capable of functioning as a coloring ink for forming a colored layer C on a surface of the target shaped object: P0054-0055, 0081, and Fig. 7); and
an inner ink filled to an inner layer on an inner side of the colored layer of the target shaped object (the plurality of inks including build material inks: P0080-0084; wherein at least one of the build material inks is capable of functioning as inner ink for forming/filling an inner layer A on an inner side of the colored layer C of the target shaped object: P0054-0055, Fig. 7), and
the three-dimensional object manufacturing system is capable of forming a portion that does not affect a color of the colored layer when observed from an outer side of the target shaped object in the inner layer by replacing with the coloring ink different from the originally scheduled inner ink based on the manufacturing data (the three-dimensional object manufacturing apparatus is capable of forming a portion 15 that does not affect a color of the colored layer C when observed from an outer side of the target shaped object 5 in the inner layer A by replacing the originally scheduled inner build material ink with the coloring ink based on the corrected manufacturing data for the benefits enhancing/optimizing consumption of inks: P0010, 00037-0039, 0091-000092, 0111-0112, 0186-0187; wherein, the portion 15 does not affect a color/appearance of the colored layer C: P0012, 0119-0120, 0179, 0181, Fig. 7).

    PNG
    media_image2.png
    281
    482
    media_image2.png
    Greyscale

Regarding claim 10, Ochi discloses a three-dimensional object manufacturing system (apparatus) for manufacturing a three-dimensional object (5+6 : Fig. 3) with a plurality of inks (P0001, 0070-0075, Figs. 3-5; the plurality of inks including build material inks, support material inks, and decorative color inks: P0080-0084), comprising:
a shaping table (platform 40: P0072, 0100, Fig. 3), and
a plurality of inkjet heads (11A, 11B, and 11C) that eject the plurality of inks to form an ink layer on the shaping table (P0075-0084, Figs. 3-4), wherein
the three-dimensional object includes a target shaped object (the manufactured three-dimensional object 5+6 includes a target shaped object 5 to be a target of the manufacturing, the target shaped object 5 is manufactured based on a suitable shape/model data of the target shaped object: P0073, 0092-0096, 0186, Fig. 3; thus, the taught three-dimensional object manufacturing apparatus is capable of manufacturing any desired target shaped object by using a suitable shape/model data of the target shaped object; additionally, the three-dimensional object is the result of the manufacturing operation: See Notes above), and
the three-dimensional object manufacturing system forms a part of an interior of the target shaped object with an ink that is different from an ink that forms an exterior of the target shaped object (the three-dimensional object manufacturing apparatus is capable of forming a part 16 of an interior A of the target shaped object 5 with a build material ink that is different from a decorative ink that forms an exterior C of the target shaped object: P0053, 0186-0187, Fig. 7, and passages cited for claim 1 above). See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Teken (US 20180319083). 
Regarding claim 1, Teken discloses a three-dimensional object manufacturing system (Fig. 1 and claim 10) capable of manufacturing a three-dimensional object with a plurality of inks (P0035-0036, 0046-0049 and Figs. 1-2D); 
wherein the three-dimensional object includes a target shaped object to be a target (the manufactured three-dimensional object 140+140S includes a target shaped object 140 to be a target of the manufacturing: P0036, 0049, Figs. 2A-D; thus, the taught three-dimensional object manufacturing apparatus is capable of manufacturing any desired target shaped object by using a suitable digital representation of the target shaped object: P0055-0060 and Fig. 5; additionally, the three-dimensional object is the result of the manufacturing operation: See Notes above), and 
the three-dimensional object manufacturing system manufactures the three-dimensional object by forming a part of an interior of the three-dimensional object by replacing with an ink different from an originally scheduled ink based on manufacturing data (the three-dimensional object manufacturing apparatus 100 is capable of manufacturing the target shaped object 140 by forming a part 140S1 of an interior of the three-dimensional object by replacing an originally scheduled ink B with a different ink S based on manufacturing data for the benefits regulating/balancing consumption of inks: P006-0007, 0050, Fig. 2B, Fig. 2D) so as to be the same as an outer appearance of the target shaped object when the three-dimensional object is manufactured by forming the entire three-dimensional object with the originally scheduled ink based on the manufacturing data (the disclosed three-dimensional object manufacturing apparatus is capable of manufacturing the target shaped object 140 so that an outer appearance of the target shaped object 140 when the three-dimensional object is manufactured by forming the entire three-dimensional object with the originally scheduled inks based on the manufacturing data Fig. 2B and an outer appearance of the target shaped object 140 when the three-dimensional object is manufactured by forming the three-dimensional object with the replacing decorative ink based on the manufacturing data Fig. 2D is substantially the same because the color/material of the outer portion 140A and outer portion of 140B in Fig. 2B and Fig. 2D remains unchanged and the system ensures that inks are replaced in inside portions that are that would not affect the appearance/color of the target shaped object: P0055-0060, 0068, Fig. 5, Fig. 7). See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teken (US 20180319083) as applied to claim 1 above, and further in view of Ochi ‘272 (WO 2017204200 – of record with US 20190210272 – of record being used as its English equivalent).
Regarding claim 2, Teken further suggests wherein the plurality of inks include:
a coloring ink (A) for forming a colored layer (140A) on a surface of the target shaped object (material A is shown as being a coloring ink: P0046, 0049-0050, Figs. 1-2D; While Teken does not explicitly disclose that material A is a coloring ink, a person having ordinary skill in the art would readily recognize that material A is a coloring ink); and
an inner ink (B) filled to an inner layer on an inner side of the colored layer of the target shaped object (material B is shown as being an inner ink: P0046, 0049-0050, Figs. 1-2D), and
the three-dimensional object manufacturing system forms a portion that does not affect a color of the colored layer when observed from an outer side of the target shaped object in the inner layer by replacing with the coloring ink different from the originally scheduled inner ink based on the manufacturing data (the disclosed three-dimensional object manufacturing apparatus is capable of forming a portion 140S1 that does not affect a color of the colored layer 140A when observed from an outer side of the target shaped object in the inner layer by replacing with a coloring ink different from the originally scheduled inner ink B based on the manufacturing data because the color/material of the outer portion 140A in both Fig. 2B and Fig. 2D remains unchanged and the system ensures that inks are replaced in inside portions that are that would not affect the outer appearance/color of the target shaped object: P0055-0060, 0068, Fig. 5, Fig. 7). Teken further suggests that the plurality of inks include color inks and filler inks in another embodiment as a person having ordinary skill in the art would readily recognize that cartridges/materials Y, M, C, K implied specific ink colors in the art (P0005, 0053, Fig. 4C).
In the same field of endeavor, three-dimensional object manufacturing systems, Ochi ‘272 discloses a three-dimensional object manufacturing system capable of manufacturing a three-dimensional object substantially as claimed by applicant in claim 1 (P0018, 0027-0038, 0044-0045, 0081-0085, P0090; Figs. 1(a), 1(b), and 3(a), and NLP of record). Thus, Ochi ‘272 can be applied as a primary reference in lieu of or in addition to Teken. Ochi ‘272 further discloses to operate the three-dimensional object manufacturing system such that it forms a portion/part in an inner layer (402) of the target shaped object (50) by replacing with a coloring ink different from an originally scheduled inner white ink for the benefit(s) of increasing the amount of consumption of coloring ink and balancing/optimizing the consumption of inks (P0081-0082, 0089-0090, Fig. 3(a)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Teken in view of Ochi ‘272 by using a coloring ink, by enabling the three-dimensional object manufacturing system to form a colored layer on a surface of the target shaped object with the coloring ink, and by enabling the three-dimensional object manufacturing system to form a portion that does not affect a color of the colored layer when observed from an outer side of the target shaped object in the inner layer by replacing with the coloring ink different from the originally scheduled inner ink based on the manufacturing data for the benefit(s) of increasing the amount of consumption of coloring ink and optimizing the consumption of coloring and inner inks without changing the color of the colored layer as suggested by Teken and Ochi ‘272.
Regarding claim 10, Teken discloses a three-dimensional object manufacturing system (Fig. 1 and claim 10) capable of manufacturing a three-dimensional object with a plurality of inks (P0035-0036, 0046-0049 and Figs. 1-2D); comprising:
a plurality of inkjet heads (120A-120S: Fig. 1; a person having ordinary skill in the art would readily recognize that taught elements 120A-120S are inkjet heads) that eject the plurality of inks to form an ink layer… (P0046-0048), wherein
the three-dimensional object includes a target shaped object (the three-dimensional object 140 +140S includes a target shaped object 140: P0036, 0049, Figs. 2A-D; the taught three-dimensional object manufacturing apparatus is capable of manufacturing any desired target shaped object by using a suitable digital representation of the target shaped object: P0055-0060 and Fig. 5; additionally, the three-dimensional object is the result of the manufacturing operation: See Notes above), and
the three-dimensional object manufacturing system forms a part of an interior of the target shaped object with an ink that is different from an ink that forms an exterior of the target shaped object (the taught three-dimensional object manufacturing apparatus is capable of forming a part 140S1 of an interior of the target shaped object with an S ink and an exterior 140A of the target shaped object forming with an A ink; wherein the S ink different from the A ink: P0049-0050, and Fig. 2D).
Teken fails to disclose a shaping table. 
In the same field of endeavor, three-dimensional object manufacturing systems, Ochi ‘272 discloses a three-dimensional object manufacturing system capable of manufacturing a three-dimensional object substantially as claimed by applicant in claim 10 (P0018, 0027-0038, 0044-0045, 0081-0085, P0090; Figs. 1(a), 1(b), and 3(a), and NLP of record). Thus, Ochi ‘272 can be applied as a primary reference in lieu of or in addition to Teken. Ochi ‘272 further discloses to include a shaping table (14) so that a plurality of inkjet heads (102s-102t) eject a plurality of inks to form an ink layer on the shaping table (P0020, 0028-0029, 0038-0047, and Figs. 1a-b). 
Official notice is taken that the technique of including a shaping table in order to support the the 3D printed object is well-know and desirable in the art. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Teken in view of Ochi ‘272 by incorporating a shaping table to the system for the benefit(s) of enhancing support the ejected ink layer(s) and/or three-dimensional object as suggested by Ochi ‘272. See MPEP  §§ 2143 I C, 2143 I G, and/or 2144 II.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Hakkaku discloses a three-dimensional object manufacturing system (Fig. 1A) capable of manufacturing a three-dimensional object(5) substantially as claimed by applicant in claim 10 (Abstract, P0071, P0087-0090, Fig. 3B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743